On Rehearing.
In our original opinion we stated: “Mr. Rhoton did not testify, hut Mrs. Rhoton, in her testimony, acknowledged the validity of the debt, and of the lien securing same] and stated that the purpose of employing an attorney was to stay the foreclosure until they could refinance the debt.”
This statement was based upon the following testimony given by Mrs. Rhoton;
“Q. Tell what your- agreement was with Lockhart. A. There was talk of a moratorium and we couldn’t at that time, owing to the scarcity of money, refinance our place, so I said if we could get an injunction to keep our property from being sold at a sacrifice and hold it until this moratorium came in that in all probability we could soon refinance our property. Mr. Lockhart said, T can get the injunction for you, but you will have to give me a half interest in the property, and you will have to deed it to me now’, and we did and he got the injunction as we understood.
“Q. You did execute and deliver to Lock-hart a deed at that time? A. A deed for half interest in the property, but he wasn't to come into that property until it was paid.
“Q. You mean by that he was merely to get half interest— A. After all was over, after we paid off that, whatever interest we repaid — refinance it, he was to have half interest.”
This testimony probably does not support the statement that Mrs. Rhoton acknowledged the validity of the lien, and the sentence above quoted from our opinion is so corrected as to omit therefrom “and the lien securing same.” This inaccuracy of expression did not affect in any degree the conclusions announced in our opinion, but we are glad to make the correction in fairness to the appellants, and in the interest of accuracy.